JOINT MOTION AND ORDER FOR DISMISSAL
NOW INTO COURT comes Petitioner, Valerie Van Dyke Cooley, through undersigned counsel, and Respondent, Jerry L. Cooley, through undersigned counsel, who jointly move this Court to dismiss this civil action from the docket of this Court for the reason that the parties reconciled on or about May 20, 1982, and have lived together as man and wife since that time rendering this matter moot.
ORDER
IT IS ORDERED THAT this civil action be dismissed from the docket of this Court this 15th day of October, 1982.